DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a lift arm leveling system.  Independent Claims 1 and 12 identify the following uniquely distinct combination of features:
Claim 1: “a lift actuator coupled between the frame and the lift arm and selectively operable to raise and lower the lift arm relative to the frame;” in combination with the other claim limitations.
Claim 12: “a first leveling telescoping link pivotally attached to the frame at a second pivot attachment arranged on the frame”… “a second leveling link pivotally attached to the lift arm at a third pivot attachment and pivotally attached to the first leveling telescoping link at a fourth pivot attachment”… “the frame, the lift arm, the second leveling link and the first leveling telescoping link form a first four-bar linkage,” and “the second leveling link, the tilt actuator, the implement attachment mechanism and the lift arm form a second four-bar linkage,” in combination with the other claim limitations.

The independent claims overcome the prior art of record since they require the above-cited limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Claim 1 is amended as followed and presented in full.
1.	(Currently Amended) A lift arm assembly of a power machine having an attachment structure for securing an implement thereto, the lift arm assembly comprising:
	a lift arm including a main lift arm portion pivotally attached to a frame of the power machine at a first pivot attachment and a telescoping portion that is extendable and retractable relative to the main lift arm portion; 
	a variable length telescoping link pivotally attached to the frame at a second pivot attachment arranged on the frame; 
	a fixed length link pivotally attached to the telescoping portion of the main lift arm portion at a third pivot attachment and pivotally attached to the variable length telescoping link at a fourth pivot attachment; and
	a lift actuator coupled between the frame and the lift arm and selectively operable to raise and lower the lift arm relative to the frame;
	wherein the lift arm, frame, variable length telescoping link and fixed length link form a lift arm four-bar linkage with two variable length links.


Authorization for this examiner’s amendment was provided by e-mail from John Veldhuis-Kroeze on 05/18/2021 resulting from a phone interview on 05/13/20221.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652